ORDER

PER CURIAM.
Mark Hall (“Movant”) appeals the denial of his motion for a change of judge by the Circuit Court of the City of St. Louis. In *888his sole point on appeal, Movant contends that the motion court erred in overruling his motion for a change of judge filed during his post-conviction proceeding as comments made by the court indicated it had pre-judged the issues of Movant’s case and relied on extrajudicial information.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).